USCA11 Case: 19-14592    Date Filed: 11/18/2020    Page: 1 of 8



                                                     [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-14592
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 2:18-cr-00252-RDP-JEO-1



UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                    versus

BOB COTCHERY, III,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                           (November 18, 2020)

Before MARTIN, BRANCH, and FAY, Circuit Judges.

PER CURIAM:
           USCA11 Case: 19-14592           Date Filed: 11/18/2020       Page: 2 of 8



       Bob Cotchery appeals his sentence for possession with intent to distribute

fentanyl. Cotchery argues his sentence was improper because the district court

committed procedural error by relying on clearly erroneous facts in applying a

two-level guidelines enhancement for reckless endangerment during flight under

U.S.S.G § 3C1.2. Because the record supports the application of the enhancement,

we affirm.

                                      I.     Background

       While patrolling a residential area in Alabama, Officers Scott and Godbee

attempted to pull over Cotchery for driving without a visible tag, running a stop

sign, and turning without a signal. 1 Officer Scott testified that after he and Officer

Godbee turned on their lights, Cotchery initially slowed down and moved towards

the curb like he was going to stop. But instead, Cotchery continued driving, ran

through another stop sign, and turned a corner onto another street without

signaling. Then Cotchery abandoned his car while it was still moving and ran from

the two pursuing officers.2 Cotchery ran into an alley in the residential

neighborhood with the two officers running closely behind. Cotchery then

crouched down between a house and a vehicle. Moments later, Officer Godbee


       1
          Officer Scott and Officer Godbee both testified that Cotchery was driving without a
visible tag. Only Officer Godbee testified that Cotchery ran a red light and turned without a
signal before the officers attempted to pulled him over.
       2
         Officer Godbee’s testimony was consistent with Officer Scott’s except that Godbee
indicated that Cotchery pulled over before he fled the vehicle.

                                                2
           USCA11 Case: 19-14592           Date Filed: 11/18/2020      Page: 3 of 8



caught up to Cotchery standing beside the vehicle, pulled out his gun, ordered

Cotchery to get on the ground, and arrested him. The owner of the vehicle

Cotchery crouched beside observed Cotchery place something under the front tire

of the eyewitness’s car. A search of the tire revealed a Ziploc bag containing

approximately 494.8 grams of a fentanyl and caffeine mixture.3 A jury found

Cotchery guilty of possession with intent to distribute fentanyl, in violation of 21

U.S.C. §§ 841(a)(1) and (b)(1)(C).

       Prior to sentencing, the United States Probation Office prepared a

presentence investigation report (“PSI”) recommending that Cotchery receive a

two-level guidelines enhancement under § 3C1.2 for recklessly creating a

substantial risk of death or serious bodily injury to another person in the course of

fleeing from law enforcement. Based on a total offense level of 32 and a criminal

history category of I, Cotchery’s applicable guidelines range was 121 to 151

months’ imprisonment. Cotchery objected to the § 3C1.2 enhancement.

       At sentencing, Cotchery argued that flight alone is insufficient to warrant the

enhancement and the evidence did not support the contention that the “car chase”

was dangerous or occurred at a high rate of speed. Cotchery also disputed the

contention that he fled from the vehicle while it was still moving. The district


       3
         At trial, a DEA chemist testified that the substance was a mixture of fentanyl and
caffeine, with a total mass of approximately 494.8 grams. The proportion of fentanyl to caffeine
was not tested.
                                               3
          USCA11 Case: 19-14592       Date Filed: 11/18/2020    Page: 4 of 8



court inquired as to the inherent danger in discarding a bag of fentanyl in a

residential area, and Cotchery acknowledged that it posed a danger to others.

Nevertheless, he argued that the guidelines account for the danger of fentanyl and

that because the purity of the fentanyl in this case was unknown, it was speculation

to assume that it was necessarily toxic.

      The district court overruled Cotchery’s objection and applied the

enhancement. The district court explained that it based the enhancement on four

primary factors: (1) a car chase ensued when officers attempted to pull Cotchery

over; (2) Cotchery jumped out of the vehicle while it was still moving, which

created a substantial risk that it could have rolled into someone’s house, another

car, or a pedestrian in the neighborhood; (3) discarding fentanyl in a residential

neighborhood created a substantial risk of death or serious physical injury to

others; and (4) Cotchery’s “act of getting down and hunching behind a car and then

springing up from behind the car when the police were approaching.” The district

court sentenced Cotchery to 121 months’ imprisonment, the low end of his

advisory guideline range. Cotchery renewed his objections to the guidelines

calculation and the overall sentence. This appeal followed.

                             II.    Standard of Review

      We review a district court’s application of a sentencing enhancement de

novo, and its factual findings in support of an enhancement for clear error. United


                                           4
           USCA11 Case: 19-14592             Date Filed: 11/18/2020     Page: 5 of 8



States v. Matchett, 802 F.3d 1185, 1191 (11th Cir. 2015). For a district court’s

factual finding to be clearly erroneous, “after reviewing all of the evidence” we

“must be left with a definite and firm conviction that a mistake has been

committed.” United States v. Rodriguez-Lopez, 363 F.3d 1134, 1137 (11th Cir.

2004) (quoting United States v. Foster, 155 F.3d 1329, 1331 (11th Cir. 1998)).

                                      III.     Discussion

       The Sentencing Guidelines provide for a two-level enhancement where the

“defendant recklessly created a substantial risk of death or serious bodily injury to

another person in the course of fleeing from a law enforcement officer.”4 U.S.S.G.

§ 3C1.2. Flight alone is insufficient to trigger the enhancement. United States v.

Wilson, 392 F.3d 1243, 1247 (11th Cir. 2004). Rather, the defendant’s actions

during flight must, through recklessness, create a situation where there is a

substantial risk of death or serious bodily injury to another person. Matchett, 802
F.3d at 1197. However, “[§] 3C1.2 requires only that there was a substantial risk

that something could have gone wrong and someone could have died or been

seriously injured.” Matchett, 802 F.3d at 1198. Thus, “we have held that conduct




       4
          “Reckless” is defined as “a situation in which the defendant was aware of the risk
created by his conduct and the risk was of such a nature and degree that to disregard that risk
constituted a gross deviation from the standard of care that a reasonable person would exercise in
such a situation.” U.S.S.G. § 2A1.4, cmt. (n.1); id. § 3C1.2, cmt. (n.2) (adopting definition of
“reckless” in U.S.S.G. § 2A1.4, cmt. (n.1)).

                                                 5
            USCA11 Case: 19-14592           Date Filed: 11/18/2020       Page: 6 of 8



that could potentially harm a police officer or a third party is sufficiently reckless.”
Id. (collecting cases).

       In this case, the district court did not err in applying the enhancement

because, considering the totality of Cotchery’s conduct, he created a substantial

risk of death or serious bodily injury to others during his flight from police.

       First, the evidence supports the district court’s finding that Cotchery

recklessly created a substantial risk of serious injury or death when he did not

immediately stop for police and led them on a short vehicle pursuit in a residential

area, and then fled from his car while it was still moving. 5 Testimony established

that after the officers turned on their lights, Cotchery initially slowed and appeared

as if he would stop but instead continued driving, ran another stop sign, and made

another turn without a signal. Admittedly, the “car chase” only lasted a short

distance and the car may not have been moving at a fast speed 6 when Cotchery

exited the vehicle, but that does not minimize the substantial risk of injury or death


       5
           Although the two officers’ trial testimony conflicted as to whether Cotchery pulled
over and then fled or whether the car was still moving when he fled, the district court was
entitled to choose between the two permissible views of the evidence when making its factual
findings in support of the enhancement. See United States v. Ruan, 966 F.3d 1101, 1171 (11th
Cir. 2020) (“A factual finding cannot be clearly erroneous when the factfinder is choosing
between two permissible views of the evidence.”).
       6
         Cotchery is correct that no testimony established that he was traveling at a high rate of
speed in fleeing from the officers. The district court emphasized that it was not giving stock to
the labels “car chase” and “high rate of speed” that the PSI used to describe Cotchery’s flight.
Rather, the court was looking to the facts in the record that established that Cotchery initially
seemed as if he would pull over when the officers turned on their lights but then he sped up, ran
a stop sign, and turned the corner into a residential area without signaling.

                                                 6
            USCA11 Case: 19-14592         Date Filed: 11/18/2020       Page: 7 of 8



that a moving unoccupied vehicle posed to people and property in the residential

area.

        Second, the evidence supports the district court’s finding that Cotchery

recklessly created a substantial risk of injury or death to others by discarding a bag

containing fentanyl in a residential area. Cotchery contends that the finding that

the fentanyl was “dangerous” was clearly erroneous since the government did not

present evidence that fentanyl is a dangerous drug in general or evidence of the

purity of the fentanyl in this case. Cotchery, however, conceded during the

sentencing hearing that the discarded fentanyl posed a danger. Furthermore, the

district court’s finding that the fentanyl, even without a specific purity finding,

could be a danger to others who encountered it is a permissible inference based on

the court’s prior knowledge and experiences. 7 See United States v. Shaw, 560 F.3d
1230, 1238 (11th Cir. 2009) (“There is no requirement that sentencing judges

confine their considerations to empirical studies and ignore what they have learned

from similar cases over the years. Indeed, one of the reasons district courts are

given such wide latitude in sentencing is their experience in handling criminal

cases.”); United States v. Chavez, 584 F.3d 1354, 1367 (11th Cir. 2009) (stating



        7
         The district court acknowledged, from its prior knowledge and experience, the uniquely
dangerous nature of fentanyl as compared to other drugs. The court said during sentencing that
“fentanyl is more powerful than heroin” and “there’s a substantial risk of danger or injury or
affecting health if you handle fentanyl.”

                                               7
            USCA11 Case: 19-14592          Date Filed: 11/18/2020       Page: 8 of 8



that the district court is “free to make” reasonable inferences but cannot rely on an

inference that is “speculative to the point of being clearly erroneous”).

       Accordingly, the above findings of fact were supported by the record and

were not clearly erroneous. 8 Based on these findings of fact, the district court did

not err in applying the § 3C1.2 enhancement. Consequently, we affirm Cotchery’s

sentence.

       AFFIRMED.




       8
         We agree with Cotchery that there was insufficient evidence to support the fourth factor
the court cited in support of the U.S.S.G. § 3C1.2 enhancement—that Cotchery hid behind a
vehicle and then essentially “spr[ung] up” at officers. Nevertheless, for the reasons explained
above, the § 3C1.2 enhancement was warranted by Cotchery’s other reckless conduct that
created a substantial risk of serious physical injury or death to others.


                                                8